DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation control means has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., hereafter Davis, US Patent Publication No. 2002/0088897 in view of Ziemba et al., hereafter Ziemba, US Patent No. 5,343,795.
Regarding claim 1, Davis discloses a sub-caliber projectile (10) of the kinetic energy type, comprising a perforating rod (14), a sabot (12) made of light material surrounding the perforating rod and configured to allow the sub-caliber projectile to be fired from a weapon ([0027] discloses the projectile is gun launched and also state “after launch” which implies the projectile is launched from a launcher), a stabilizing tail (16/24) extended from the rod, the stabilizing tail being connected to the rod by a connection configured to be broken (22, 26, 23, 28, 32, 34, 30 inter alia and the connection structure is configured to be broken as disclosed in [0032]), control means (28) integral with the sub-caliber kinetic projectile and configured to initiate breaking of the connection, and the sub-caliber projectile is intended to have the tail section separated after a predetermined amount of time after launching as stated in [0032] for example; however, Davis does not specifically disclose a timing module as part of the control means or a programming interface configured to program the timing module to control breaking the connection means. Nonetheless, Ziemba teaches analogous art in the form of an electronic fuzing system for a cannon ammunition and specifically teaches an electronic fuze (12), which is analogous to the safe and arm circuit 28 of Davis, the electronic fuze incorporating a timing module (means for timing the flight of the projectile as in claim 1B4), and a programming interface (fuse setter 10) which solves projectile ballistics equations and provides a “time-of-flight” solution for a target which is programmed to the fuze 12 via induction coil 18 and the “time-of-flight” data corresponds to a target range determined from a range finder (3:3-33).
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the safe and arming circuit of Davis to have a timing module similar to that of Ziemba that, after receiving a programmed time of flight, controls the detonation of a charge at a predetermined range from a target in order to ensure the projectile of Davis function as intended based on the “predetermined time” set by Davis for disconnection of the fin section. Furthermore, Ziemba discloses a fuse configuration which was well known in the art at the time of filing and it would have been obvious for one of skill in the art to try to utilize the teaching of Ziemba in a control circuit setting like that of Davis and yield predictable results. Additionally, incorporating the teaching of Ziemba would have been obvious in order to allow the user to select the intended effects of the projectile as taught by Ziemba.
Further regarding claim 1, Davis further discloses the invention can take the form of a replacement kit used to limit the range of existing projectiles in [0013]. Therefore, Davis further discloses a projectile configured to neutralize a target.
Regarding claims 2 and 3, Davis as modified by Ziemba discloses the claimed invention and specifically the projectile timing module being set by a fuse setter which utilizes a range finder to determine the range to a target; however, the combination does not specifically disclose the range to the target being within 100 meters or 200 meters relative to a target. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to define the range from the target being less than 100 or 200 meters respectively, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The combination of Davis and Ziemba discloses a projectile which is clearly configured to be capable of operating to operate the breaking means of Davis within less than 100 and 200 meters of a target since Ziemba clearly teaches setting a time of flight based on a target range and desired effect.
Regarding claim 4, Davis as modified by Ziemba further discloses the programming interface is an interface for programming by wire (Ziemba 1:44-47)
Regarding claim 5, Davis as modified by Ziemba further discloses the programming interface is for programming by induction (Ziemba 1:67-2:14 and 3:3-34 by induction from coil 16 to coil 18) 
Regarding claim 7, Davis as modified by Ziemba further discloses an explosive charge (Davis 30) configured to ensure breaking of the connection (Davis [0032]) and a safety and arming device between the explosive charge and the control means (Davis discloses a safe and arm circuit 28 but does not disclose the specifics of the safing and arming or the electronics. Nonetheless, Ziemba specifically teaches a fuze 12, a safing and arming device 40 and an explosive 42 and the safing and arming device 40 being interposed between the control means (fuze 12) and explosive charge (42). Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the structure of the safe and arm circuit of Davis to have a safe and arm device separating the electronic controller and explosive like that taught by Ziemba in order to ensure the detonator and explosive are not aligned and armed until the projectile is well into flight as in 3:35-52 such that the projectile is safer.
Regarding claim 8,  Davis as modified by Ziemba further disclose a method of neutralizing a target (Ziemba 22) using the sub-caliber projectile according to claim 1 and a weapon system capable of firing the sub-caliber projectile (Davis discloses gun launched and Ziemba further teaches a gun barrel) and equipped with a fire control system, the method comprising finding a range of the target from the weapon system equipped with a range finding means (Ziemba 20 33-33); a triggering instant (Davis discloses as “predetermined time” and Ziemba teaches time-of flight) for breaking of the connection such that breaking occurs at a reference distance from the target (Davis discloses breaking at a predetermined time in [0032] and Ziemba teaches the time being set by range to target as articulated above); programming the timing module of the control means with the triggering instant before firing or during firing (taught by Ziemba, as stated in the rejection of claim 1 above)
  Regarding claim 9, Davis as modified by Ziemba further discloses the reference distance is modifiable (Davis discloses the time is “predetermined” and Ziemba teaches the time of flight determines a distance which is based on a range finder determining a range. Therefore, the time is modifiable as taught by Ziemba and then programmed into the fuze of the projectile)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis as modified by Ziemba in view of Lucas et al., hereafter Lucas, US Patent No. 10,648,78.
Regarding claim 6, Davis as modified by Ziemba discloses the claimed invention but does not specifically disclose the programming interface is an interface for programming by radio frequency. Nonetheless, Lucas teaches a munition with a communication module 136 which is incorporated in the munition and the module 136 configured for various forms of wireless communication which includes radio waves as taught in 7:56-64.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the communication means to be done by radio means similar to that as taught by Lucas since Lucas provides a clear teaching of well-known technologies which can be utilized for communication with a munition projectile and it would have been a matter of design choice to select any one of the communication technologies to transmit to and from the projectile.
Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that the combination would render the prior art unsatisfactory for it’s intended purpose, the Examiner is not persuaded. The applicant argues that Davis discloses the purpose of limiting the range of a projectile is to create practice projectiles as in [0002-0009]; however, the disclosure of [0002-0009] provides a summary of other prior art references and is not the disclosure of Davis’s invention. In [0013], Davis does disclose that one application of the invention is to create a range-limited training projectile; however, in the same paragraph, Davis further discloses the invention can take the form of a replacement kit to limit the range of existing projectiles. Therefore, Davis clearly considers the invention to be useable in a projectile that is intended to neutralize a target and modifying Davis as above does not render it unsatisfactory for its intended purpose.
In response to the applicant’s argument that the nature of the target is relevant to the combination or the structure of the prior art, the Examiner is not persuaded. The claims are directed to a projectile. The fact that a projectile is configured to “neutralize a target” is intended used which does not necessarily affect the structure of the projectile. Because of the broad limitations of “neutralize” and “target,” the invention of Davis is configured such that it could neutralize a target. Furthermore, Davis clearly considers using the invention on an existing projectile as a retrofit which would produce a projectile configured to neutralize a target. Furthermore, even if Davis were only directed to a practice projectile, which it is not, the practice projectile could be used to neutralize a target of some sort. The applicant appears to be implying that neutralizing a target requires lethal force which does not give the claim limitation the broadest reasonable interpretation.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant argues that because Davis is a practice projectile, there is no reason to combine with the Ziemba reference. As stated above, the applicant is relying on the summary of other prior art references in [0002-0009] of Davis which does not accurately reflect the disclosure of Davis. Davis clearly considers the invention to be useable with existing projectiles and not just be used as a practice projectile as disclosed in [0013].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641